Exhibit 32.1 Certification Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (Subsections (a)and (b)of Section1350, Chapter 63 of Title 18, United States Code) Pursuant to Rule 13a-14(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Section906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of Section1350, Chapter 63 of Title 18, United States Code), each of the undersigned does hereby certify that: The Quarterly Report on Form 10-Q for the quarter ended March 31, 2017 (the “Form 10-Q”) of Nielsen Holdings plc fully complies with the requirements of section 13(a) or 15(d) of the Exchange Act and information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Mitch Barns Date: April 25, 2017 Mitch Barns Chief Executive Officer /s/ Jamere Jackson Date: April 25, 2017 Jamere Jackson Chief Financial Officer
